DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements (IDS’s) submitted on 11/18/2019 and 02/19/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner.
Allowable Subject Matter
Claims 1-14 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  In claim 1, Schrepfer (US 2007/0182357) discloses An apparatus for reducing bearing voltages in an electric machine (M) comprising (abstract, para 1): a rotor (RO) and a stator (ST); a rotor-side and a stator-side bearing outer ring (WL) and a connection electronics system for connection of the motor (Fig 3).
However, neither Schrepfer nor any additionally cited art of record teaches or fairly suggests, alone or in combination, inter alia, “a respective bearing inner ring are provided between the rotor and the stator; including a compensation arrangement formed to adjust the potential of the bearing outer rings and the respective corresponding bearing inner ring to an identical value or set it to an approximating value, wherein the compensation arrangement comprises an impedance (Z.sub.KOMP) a first impedance (Z.sub.KOMP, R) between the stator and the rotor-side bearing outer ring, and wherein the impedance (Z.sub.KOMP) has at least a second impedance (Z.sub.KOMP, S) between the stator and the stator-side bearing outer ring”. 
	 Claims 2-14 are allowable based on their virtue of depending on claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see PTO-892 for details.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAISHADH N DESAI whose telephone number is (571)270-3038.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



NAISHADH N. DESAI
Primary Examiner
Art Unit 2834



/NAISHADH N DESAI/Primary Examiner, Art Unit 2834